Citation Nr: 9920599	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for a right ankle 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

The veteran's service connected right ankle disability is 
manifested by no more than moderate limitation of motion.


CONCLUSION OF LAW

The schedular criteria for a rating in exce4ss of 10 percent 
for the veteran's right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disability is 
more severely disabling that reflected by his current 10 
percent rating.  The veteran contends that although he has 
injured his right ankle on several occasions since service, 
his current symptomatology can be traced to his service 
connected injury.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.
Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Service connection was established and a 10 percent rating 
was assigned for residuals of fracture dislocation 
(trimalleolar) of the right ankle effective from February 
1968.  That rating remains in effect and is under appeal.

The veteran has presented a substantial amount of medical 
evidence in support of his claim and it is clear from this 
evidence that the veteran has experienced some problems 
associated with his right ankle.  He has submitted records 
from the Social Security Administation, VA examination 
reports, VA outpatient treatment reports and private 
treatment records.  

A VA examination was conducted in March 1997 in connection 
with this claim.  The examiner noted that the veteran broke 
his right ankle in Vietnam and that he had three further 
fractures in 1985, 1990 and 1996.  The veteran reported that 
he used to work as a dairy farmer but that he could not do 
that anymore due to the right ankle problems.  He further 
reported that he could not walk more than a block without 
severe pain. He arrived obviously favoring his right leg, 
using crutches to come down the hall.  On removing his brace, 
he had chronic skin changes with many superficial ulcerations 
on the right calf and down to the foot.  He had several scars 
over the lateral area of the right ankle.  He had obvious 
muscle atrophy of the right calf although there was no 
effusion.  The right ankle was deformed at 30 centimeters.  
The veteran's ankle was tender and he winced on palpation of 
the medial aspect as well as the lateral aspect with lesser 
tenderness posteriorly and medially.  There was no range of 
motion of the ankle as it was totally fused.  The veteran was 
diagnosed with a history of fracture of the right ankle with 
several follow-up fractures resulting in permanent fusion, 
superficial skin ulcerations and chronic need to wear a brace 
and use crutches.

A further VA opinion issued in June 1997 addressed the issue 
of whether the current fusion was a result of his service 
connected fracture or of his non-service- connected post-
service right ankle fracture(s).  The examiner noted that the 
medical evidence suggested that the veteran was able to 
continue farming after his service connected fracture and 
that the last examination in 1973 stated that the veteran 
could get around quite well and only had limitations during 
vigorous activities such as dancing or running.  The examiner 
noted that after the 1985 accident, the veteran did not have 
complete healing and ended up having a fusion.  He stated, 
"I think that there is basically no doubt that the fusion 
was due to the second fracture which occurred with the power 
takeoff machine, certainly there might have been some post-
traumatic changes following the first fracture, they were not 
in any way near the severity to require a fusion."  He 
further adds that, "From the current information I am not 
able to determine whether the fusion is an indirect result of 
the original service connected fracture, it certainly is not 
the direct result." 

Outpatient treatment notes from November 1996 to March 1997 
shows that the veteran continued to complain of right ankle 
pain and x-rays revealed and trauma of the distal tibia and 
fibula.

Records from the Social Security Administration (SSA) reveal 
that the veteran receives benefits for the fracture and 
nonunion of his right tibia and fibula.  There were also 
private medical records associated with the SSA records.  The 
records from November 1985 from Clark O. Olsen, M. D., show 
that the veteran sustained a compound fracture of the right 
tibia and fibula at that time.  Dr. Olsen again noted that 
the veteran complained of pain in his right leg in October 
1987 and that it was uncomfortable on weight bearing.  Non-
union of the distal tibial fracture was also diagnosed in 
October 1988 at the Duluth Clinic.  The veteran's right ankle 
was x-rayed in November 1990 and a deformity of the distal 
tibia and fibula from the previous fractures was noted.  No 
new fractures were seen on that study.  The veteran provided 
a statement to the SSA in May 1993 where he noted that his 
right ankle was fused and caused constant pain.  He also 
reported that he wore a permanent plastic leg cast to 
alleviate pain and that the pain sometimes woke him up at 
night.  Private medical records also show that the veteran 
complained of pain in May 1995 in his right lower leg.  At 
that time swelling and tenderness were noted of the veteran's 
right knee.  

Finally, the veteran has submitted private medical records 
directly from Craig Gilbaugh, D. C. and Dr. Olsen.  Dr. 
Gilbaugh noted in January 1997 that the veteran had an 
altered gait that resulted in mechanical stress to his low 
back and that he had to use a cane for ambulatory purposes.  
Dr. Olsen's records show that the veteran was still 
experiencing pain in his right ankle in September through 
November 1996. 

The veteran's service connected disability has been rated at 
10 percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5271.  That code provides that moderate limited motion 
of the ankle warrants a 10 percent evaluation while marked 
limitation of motion warrants a 20 percent evaluation.

The evidence clearly establishes that the veteran has right 
ankle disability.  However, the evidence does not establish 
that the veteran's service connected disability is productive 
of symptomatology that warrants a 20 percent evaluation.  The 
Board does not dispute that the veteran's current right ankle 
disability is productive of serious impairment, however, the 
medical evidence establishes that the veteran's current 
disability primarily stems from his fracture in 1985.  
Further, since that time he has sustained two other fractures 
to his right ankle.  As the VA physician found that the 
current symptomatology is not directly a result of the 
service connected disability and there is no medical evidence 
submitted that the symptomatology is an indirect result of 
the service connected disability, a higher evaluation is not 
warranted in this case.  It is pertinent to note that a prior 
Board decision in May 1989 denied the veteran's claim for 
secondary service connection for additional disability of the 
right ankle due to post-service ankle trauma.  The veteran 
contended at that time that his service-connected right ankle 
condition, including instability, caused the additional post-
service trauma, particularly a right ankle fracture in 1985.  
The Board found that the preponderance of the evidence was 
against the contended causal connection.  An RO decision 
during this appeal, entered in August 1998, denied the 
veteran's application to reopen that claim.  

The Board notes that the veteran has submitted numerous lay 
statements regarding his level of disability prior to the 
1985 fracture.  These accounts are viewed as credible, 
however, they simply are not medical and cannot establish the 
veteran's condition medically prior to the 1985 fracture.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  While the veteran reports that he is 
currently unable to work, there has been no medical evidence 
submitted that the veteran is unemployable due to his 
service-connected disability.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, while the veteran has submitted medical evidence 
that his ankle is currently fused, and thus has no range of 
motion, and that his ankle is productive of pain, there is no 
evidence that his functional impairment stems from his 
service connected disability.  Moreover, the current 10 
percent rating already takes into account moderate disability 
or functional impairment.  There is no medical evidence to 
suggest residuals of the service-connected injury, such as 
pain, flare-ups of pain, or any other symptom attributable to 
the inservice trauma, causes additional limitation of motion 
or other functional impairment to a degree that would support 
a higher rating.  As such, and additional rating for 
functional impairment pursuant to the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not for assignment here.




ORDER

The claim of entitlement to an increased rating for the 
veteran's right ankle disability is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

